Citation Nr: 0826416	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1965 to January 1969.  
The veteran died in December 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service 
connected for right wrist carpal tunnel syndrome, evaluated 
as 30 percent disabling, and post traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling; neither of these 
disabilities contributed to his death.

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as cardiac arrest, due to hepatitis C, due to 
status-post liver transplant.  

3.  Hepatitis C was related to the veteran's active service. 


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, service connection 
for the cause of the veteran's death is warranted.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on the issue in appellate status 
and a decision at this point poses no risk of prejudice to 
her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The appellant essentially contends that the veteran's death 
was related to exposure to hepatitis C in service.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In this case, the veteran died in December 2004 and his 
Certificate of Death lists the immediate cause of death as 
cardiac arrest, due to hepatis C, due to status-post liver 
transplant.  During his lifetime, the veteran was service 
connected for right wrist carpal tunnel syndrome, evaluated 
as 30 percent disabling, and post traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling.  Because the 
veteran was not service connected for hepatitis C, it is 
necessary to determine whether service connection should have 
been established for this disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

At the outset, the Board notes that at the time of his death, 
the veteran had an active appeal for service connection for 
hepatitis C.  In applying for service connection for 
hepatitis C, the veteran asserted that as a combat veteran he 
was exposed to blood from others, as well as receiving blood 
transfusions in service.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's Form DD 214 reflects he received awards including 
the Combat Infantryman Badge.  The appellant is a combat 
veteran, and thus his assertions that he was exposed to blood 
during combat are presumed to be true.   

Service treatment records are negative for any findings of 
hepatitis C or any liver abnormality.  An April 1968 record 
noted that the veteran had a laceration of his right wrist 
for which he received 10 stitches.  Subsequently, the 
examination at service discharge showed all around normal 
clinical evaluations.

The record shows that prior to his death, the veteran had 
Hepatitis C and underwent a liver transplant in December 
1997.  Several records addressed the veteran's risk factors 
for hepatitis C.  A March 1994 report from T. Romano, M.D. 
noted that the veteran had no family history of liver 
disease, exposure to infectious hepatitis, or blood 
transfusions.  He had tattoos questionably obtained from 
dirty needles, earrings, and surgery on his shoulder but had 
normal liver function tests prior to that surgery.  A 
December 1997 surgical report from New England Medical Center 
noted that the veteran's past medical history included 
hepatitis C secondary to blood transfusion during the Vietnam 
War.  

In April 2003, VA afforded the veteran a liver examination 
for which the claims folder was reviewed in conjunction with 
the evaluation.  The examiner noted risk factors for 
hepatitis C as lacerations/injuries related to bullet wounds 
during service and tattoos before and during service.  
Although the examiner concluded that it was as likely as not 
that the veteran's hepatitis C was etiologically related to 
his military service, the rationale provided for the opinion 
supported a conclusion that the veteran's hepatitis C was 
unrelated to his military service.  Due to the unclear 
conclusion of the examination, in February 2004, the Board 
remanded for a subsequent VA examination.  

The April 2004 VA liver examination report was rendered in 
conjunction with review of the claims folder.  The examiner 
noted the veteran's possible exposure to hepatitis C during 
service:  sharing auto injectors on two occasions, exposure 
to blood during combat, and multiple sexual encounters.  Upon 
review of the veteran's medical history and risk factors, the 
examiner opined that it was likely that the veteran's 
hepatitis C was etiologically related to possible multiple 
incidents in service.  Furthermore, in a January 2007 note, 
D.M. Nanavati, M.D., who the Board observes has previously 
submitted multiple treatment records on behalf of the 
veteran, stated that the veteran's diagnosis of hepatitis C 
was related to a blood transfusion he received while in 
service.  

Based on review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is warranted.  
While the evidence is not entirely consistent, it is apparent 
that the veteran was exposed to risk factors of hepatitis C 
in service and the April 2004 VA examiner concluded that 
hepatitis C was etiologically related to service.  Since 
hepatitis C is implicated in the veteran's death, it follows 
that service connection for the cause of the veteran's death 
is warranted.


ORDER

Service connection for the cause of the veteran's death is 
allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


